

10.1
 
Name of Selling Leasehold Owner
Ownership Interest
Alan Downing Revocable Trust, dated April 25, 1992
1.5625%
Cherokee Warrior, Inc.
6.2500%
DNO, LLC
12.5000%
Flatland Resources Corporation
6.2500%
Maness Petroleum Corporation
2.5000%
Nelson Oil and Gas, L.P.
9.3750%
Rincon Energy, Inc.
6.2500%
Ron Nelson Revocable Trust No. 1, U/T/D April 28, 1992
1.5625%
RPX Energy Company
3.1250%
Debbie Schmitt, LLC
15.6250%
Stange Properties, LLC
3.1250%
Stephen R. & Brenda S. Stewart, JTWROS
3.1250%
Strickler Resourses USA LP
17.5000%
Swift Services, Inc.
3.1250%
Steve L. & Sherri Ventsam, JTWROS
3.1250%
Walter Wood Revocable Trust, dated July 14, 2006
5.0000%


